EXHIBIT 3.1.1 BARBARA K. CEGRASKE Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4620 (775) 684-5708 Website:www.nvsos.gov CERTIFICATE OF DESIGNATION (PURSUANT TO NRS 78-1955) Filed in the Office of Barbara K. Cegavsker, Secretary of State, State of Nevada Document Number20150032682-49 Filing Date and Time 01/23/2015 2:45 PM Entity NumberE023382011-1 Certificate of DesignationFor Nevada Profit Corporations (Pursuant to NRS 78-1955) 1.Name of Corporation:SERVICE TEAM INC. 2. By resolution of the board of directors pursuant to a provision in the articles of incorproation this certificate estalishes the following regarding the voting powers, designations, preferences, limitations, restrictions and relative rights of the following class or series of stock. DESIGNATIONOF A SERIES OF PERFERRED STOCKThe shares of such series shall be designated as the "Series A Preferred Stock" and the number of shares condtituting such seriis shall be 100,000 having a par value of $0.001. DIVIDENDS.The holders of Series A Preferred Stock shall not be enttiled to receive dividends paid on the common stock. LIQUIDATION AND PREFERENCE.The holders of the Series A Preferred Stock shall not be entitled to any liquidation preference. VOTING.Series A Preference Stock shall have five hundred (500) votes per share in any matters voted on by the shareholders. This compares to common stock that has only one (1) vote per share. CONVERSION RIGHTS.The shares of the Series A Preferred Stock shall have no conversion rights. TRANSFER ABILITY.The holders of Series A Preferred Stock shall have the right to transfer any shares of their Series A Preferred Stock to any other party. 3. Effective date of filing: (optional) (must not be later than 90 days after the certificate is filed) 4. Signature: (required) /s/ Robert L. Cashman Signature of Officer Filing Fee: $175.00
